 JONES DAIRY FARMJones Dairy FarmandLocal No. P-1236,UnitedFood and Commercial Workers Union, AFL-CIO-CLC. Case 30-CA-9395June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 23, 1987, Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief,towhich the General Counsel filed an an-swering brief,and the Charging Party(the Union)filed an opposition."The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in lightof theexceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified.2On June 23,1986,3 during an unrelated griev-ance meeting,4the Respondent informed the Unionthat it was considering implementing a "rehabil-itation/work hardening"program for employees in-jured both on and off the job. The Respondent ex-plained that the program entailed assigning injuredemployees to light duty jobs at Opportunities, Inc.,an unrelated, nonprofit facility that provides jobsfor the handicapped and specializes in counseling,retraining,and rehabilitating disabled workers. TheRespondent explainedfurther thatits interest in theprogram was based on a desire to reduce its work-ers' compensation insurance costs, and it requestedtheUnion's support in the endeavor. Two dayslater,representatives of the Respondent,the Union,and the Respondent's insurer,EBI, toured the Op-portunities,Inc. facility.Although the Respondenthad scheduled another meeting on the subject forJuly 8,Union PresidentWilliam Roberts notifiedtheRespondent that,on advice of counsel, nounion representative would attend.Thereafter, at aiThereafter,on March 27,1989, the Respondent and the Union filedcopies of the decision of the Wisconsin Department of Industry,Labor,and Human Relations,Workers'Compensation Division in Castanon V.Jones Dairy Farm,and exceptions thereto,respectively.As that decisionexpressly omits consideration of the National Labor Relations Act, wefind that it is not determinative of the issues presented in this case.2 Among other things,the Respondent excepts to the inclusion of a vi-sitatorial clause in the recommended Order. As there exists no extraordi-nary circumstance which warrants altering the current practices and pro-cedures regarding discovery for compliance purposes,we shall delete thisprovision from the Order.SeeCherokeeMarine Terminal,287 NLRB1080 (1988)3Unless otherwise specified,all dates refer to 1986.4 At all times material,the Respondent and the Union had in effect acollective-bargaining agreement that runs from November 9, 1985, to Oc-tober 1, 1988.113regularly scheduledgrievance meetingheld on July14, the Respondentraised the matteragain.Ac-cording toWillard Lenton,the Respondent's vicepresident for manufacturing,Robertsindicated thattheUnionwas "notready to set down on thematter in total detail"but did inquirehow muchthe Respondentwould pay employees, whether theprogram was bargainable,and whether it was amandatory or nonmandatorysubjectof bargaining.Lenton urged that the Unionmeet with EBI toobtain answersto itsquestions;however, Robertssaid any such meetingwould haveto take placeafterAugust11 becauseof his union work sched-ule.Nomeeting between EBI and the union repre-sentativestook placeand, on September 29 at an-othergrievance meeting,the Respondent informedthe Union that it wouldimplement the program onOctober 15. On September 30, the Unionrequestedthat theRespondentdelayimplementation andmeetwith the Union. The Respondentagreed andmet with union representativeson October 17.5 Atthismeeting,the Unionstatedthatitsmajor con-cern waswith employees working off thepremises.The Unionalso statedthat it believedthe programwas covered by the collective-bargaining agree-ment and reiterated questions concerningwhetherithad therightto strike.6The meetingconcludedwithInternationalUnionRepresentativeBillWaters' sayingthat if theRespondent was going toinstitute the program, it would have to do so itselfand that the Union could not embrace the pro-gram.Waters told theRespondentto "do what youhave to do"and requested thatthe Union be keptinformed as the programevolved.On November 3, theprogram was instituted, andon November 7, the Unionfiled a grievance re-gardingit.On November 12, theRespondent ex-cluded fromthe programemployees injured off thejob because it believedthat requiringtheir partici-pation mightconflict with the sick payprovisionsof the collective-bargaining agreement.?Finally, on5 Employee Relations Manager William Shalhoub testified that Robertsphoned him and requested "a meeting,"although Lenton testified thatRoberts contacted Shalhoub and said the Union wanted to"negotiate"the matter.6 TheRespondent and the Union never definitively answered thesequestions.7Art. XVI-sick pay states,in pertinent part,that in accordance withthe sick pay schedule.1.Regular full-time employees with twelve(12)months or moreof continuous service with the Company,who are absent because ofphysical disability due to sickness or accident (except where suchdisability is covered by the Workmen'sCompensationLaw of Wis-consin),where such disability is supported by acceptable medicalevidence,shall receive Sick Pay2 Subject to the other provisionsof this Article,Sick Pay shall bepayable for each period the employee is prevented by such disabilityfrom performing any and every duty pertaining to the employee'soccupation.Continued295 NLRB No. 20 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNovember 13, the Union filed the 8(a)(5) and (1)charge that is the subject of this case.As ultimately implemented,the program entailedassigning employees injured on the job to lightduty work at Opportunities,Inc., upon a doctor'scertification that they could perform tasks withincertain proscriptions(e.g.,no lifting of 25 poundsor more).Employees so assigned were paid $4 anhour by the Respondent for their work at Opportu-nities, Inc. Pursuant to a disability formula,the em-ployees' temporary total disability benefit (two-thirds of the regular weekly salary)was partiallyoffset by the$4 hourly wage.Employees who re-fused to perform light duty work at Opportunities,Inc. received the reduced temporary total disabilitybenefit but not the $4 an hour they would haveearned by participating in the program.Thus, em-ployees who refused to participate in the programincurred a reduction in their disability benefit.The judge concluded that the Respondent violat-ed Section 8(a)(5) and(1) of the Act by unilaterallyimplementing the program during the term of thecollective-bargaining agreement.In so doing, he re-jected the Respondent's argument that the subjectwas mandated by state law and that the Respond-ent was not obliged to bargain about it.The judgefurther found that workers' compensation generallyisa mandatory subject of bargaining,but that inthis instance the program was a permissive subjectbecause it constituted a proposal to modify or der-ogate the existing unit by requiring employees towork outside the unit.8Having concluded that theprogram was a permissive subject,the judge reject-ed the Respondent's alternative contention that, inany event,ithad bargained with the Union and im-plemented the program only after reaching im-passe.He also found no merit in the Respondent'scontention that language contained in article XIV(the no-strike/no-lockout provision)of the collec-tive-bargaining agreementwas tantamount to a"zipper"or waiver clause.We agree with the judge'sconclusions that thestate compensation law did not insulate the pro-gram from the bargaining obligations imposed by5. In case of disability which would have been covered by this ar-ticle but for the fact that they are covered by the Workmen's Com-pensation Law of the State of Wisconsin,the employee,if eligibleunder this article,will receive the difference between what he re-ceived as compensation under said law and the amount he wouldhave received under this article but for the exclusion of the disabilitybecause of his being covered by the Workmen's Compensation Law8In its exceptions, the Respondent restates arguments made before thejudge and contends that thejudge's analysis embraces no theory litigatedat the hearing Although we note that this analysis was presented in theGeneral Counsel's posthearing brief to the judge,our disposition of thiscase makes it unnecessary to pass on this exception.the NLRA.9The Respondent's argument is a novelattempt to embrace the theory adopted by the Su-premeCourtto sustain state minimum standardslegislation in the face of employer contentions thattheNLRAshould outright preempt those laws.FortHalifax Packing Co. v. Coyne,482U.S. 1(1987);MetropolitanLifeInsurance Co. v.Massachu-setts,471U.S. 724 (1985). Just as in those cases theAct was held not to interfere with the financialbenefits that state law granted toemployees-one-time severance payments and minimum mentalhealth benefits,respectively-at the employers' ex-pense, the Respondent asserts that the Act shouldlikewise not interfere with the rights that Wiscon-sin law granted toemployersto defray compensa-tion expenses through a light duty program. TheRespondent,however, misconceives the import ofthe precedents.The Court's decisions do not go so far as to holdthat state law may entirely supplant the Act andthe bargaining obligations under it.Rather,the twostatutory schemes can often peacefully coexist inour Federal system of Government.This is so de-spite the fact that a state law may set minimumstandards for the benefit of employees below thatemployers will not be permitted to bargain. As theCourt stated inFort Halifax:Both employers and employees come to thebargaining table with rights under state lawthat form a "backdrop"for their negotiations... . Thus, the mere fact that a state statutepertains to matters over which the parties arefree to bargain cannot support a claim of pre-emption,for "there is nothingin the NLRA.. . which expressly forecloses all state regu-latory power with respect to those issues . . .thatmay be the subject of collective bargain-ing."10In the instant case, however,the option affordedto employers under Wisconsin compensation law toobtain light duty work for partially disabled em-ployees is not the type of minimum standard thatwould foreclose bargaining between the Respond-ent and the Union.As we understand it, the Wis-consin law does not mandate that an employerhave in place a light duty work program.Althoughan employer that has light-duty jobs available thatmeet the restrictions imposed by a physician is af-forded the privilege of ameliorating its compensa-tion liability,in no sense would it be illegal not to8WisconsinWorkers'CompensationAct,1985-1986Wis.Stat.§ 102.01 et seq.10 Fort HalifaxPacking Co. v.Coyne,482 U S.at 21 (citations omitted) JONES DAIRY FARMhave such jobs or such a "program." 11 Thus, wethink that the work hardening/rehabilitation pro-gram implemented by the Respondent is a bargain-able matter.Contrary to the judge, however, we find that theprogram is a mandatory subject rather than a per-missive subject of bargaining. In this regard, wenote that although worker's compensation benefitsare provided by state law, they nonetheless consti-tute "`emolumentsof value' which accrue to 'em-ployees out of their employment relationship."'NLRB v. Central Illinois Public Service Co., 324F.2d 916, 919 (7th Cir. 1963), quotingInland SteelCo. v.NLRB,170 F.2d 247, 250-251 (7th Cir.1948).Moreover, temporary disability benefitsaffect active employees who, albeit disabled, haveexpectations of further employment with the Re-spondent.12In finding that the program is a mandatory bar-gaining subject, we do not reject as irrelevant thejudge's inquiry into whether implementation of thisprogram would be in derogation of the bargainingunit and would consequently constitute merely apermissive subject of bargaining. That argumenthas at least surface appeal; for it is true that assign-ing employees to Opportunities, Inc. in effect re-moves them from the aegis of the collective-bar-gaining agreement and therefore might, at least onits face, be characterizedas an"attack on the integ-rityof the established bargaining unit" as thephrase is used inShell Oil Co.,194 NLRB 988, 995(1972).Nevertheless, we find that such a finding isinappropriate under the circumstances presentedhere.As a general rule employees who are out ofwork owing to a temporary compensable disabilityremain unit employees. Though they are inactivebecause of injury, they are expected to return toactive status. SeeAtlantaDairiesCooperative,283NLRB 327 (1987).Having determined that the programis a manda-tory subject of bargaining, we next must decidewhether the Respondent was free to implement theprogram in the circumstances of this case. For thereasons that follow, we find that the Respondentcould not lawfully implement the work hardeningprogram without the Union's affirmative assent. Itis uncontested that the Union withheld such assent.The Respondent contends that the no-strike/no-lockout provision of the parties' collective-bargain-11 CfBechtel ConstructionY.Carpenters Local 1278,812 F.2d 1220,1222, 1226 (9th Cir.1987).We note that the 1985-1986 Wisconsin Statute,§ 102.35(3), whichmakes an employer's refusal to rehire a disabled employee unlawfulwhen it has work available within the employee's physical capacity,specifies that such rehires are governed by, among other things, "theseniority provisions of acollective-bargaining agreement "12 CompareAllied Chemical Workers Local I v. Pittsburgh Plate ClassCo, 404 U.S. 157 (1971)115ing agreement clearly and unmistakably waives theUnion'sright to bargain about the rehabilitationwork program and that therefore the Respondentwas free to implement it unilaterally.We agreewith the judge that the provision has no sucheffect.In pertinent part that provision states:1.Since arbitration is provided for grievances,since the procedures of the National LaborRelations Board are available for claims ofunfair labor practices,and sincenegotiation onmatters not covered by this Agreement is to bedeferreduntil the expirationof thisAgreement,the Union will not call or sanction any strike,stoppage slowdown or other interference withwork during the terms of this Agreement andthe Company will not lock out any or all of itsemployees. [Emphasis added.]What this provision does is essentially preserve thestatus quo, during the term of the agreement, as tomandatory bargaining subjectsnotcovered by theagreement,just as Section 8(d) preserves the statusquo as to subjects covered by the agreement.Under Section 8(d) ofthe Act,neither party maycompel the other to bargain during the term of thecontract over any change in terms and conditionsof employment that are established in the contract.NLRBv.Scam InstrumentCorp.,394 F.2d 884,886-887(7th Cir.1968), cert.denied 393 U.S. 980(1968);Oak Cliff-Golman Baking Co.,202 NLRB614, 616(1973). Thismeans that during the term ofthe agreement no change in a contractually cov-ered employment condition may be made unlessthere is mutual assent to the change.Ibid.The pro=vision quoted above places employment conditionsthat werenotnegotiated into the agreement on thesame footing:negotiation on these matters is to be"deferred"until contract expiration. If negotiationis to be deferred,then neither party is free duringthe contract term either to insist that the otherparty bargain over the subject or to force the otherparty to submit to a unilateral change.We find noevidence of bargaining history in the record thatcontradicts the plain significance of this lan-guage.1318 This provision may properly be characterized as a "zipper clause,"but not all zipper clauses are alike.For example, this case is distinguish-able fromColumbus ElectricCa, 270 NLRB 686 (1984),inwhich theclause provided that the collective-bargaining agreement was to super-sede"all prior agreements and understandings"and that it would be "thesole source of any and all rights......In the context of bargaining thatindicated that the Union was aware that the provision contemplatedeliminating all past practices not incorporated in the agreement, theclause was read by the Board as permitting the employer to eliminate,unilaterally,a Christmas bonus that had been given in the past but thatwas not included in the agreement.There is no counterpart to this limit-ed authorization of unilateral action in the agreement at issue in this case.Continued 116DECISIONSOF THE NATIONALLABOR RELATIONS BOARDTheRespondent'sinstitutionof the workhardening/rehabilitation program clearly constitut-ed a change in an existing condition not expresslycovered by. the agreement. As described in thejudge's decision,prior tothe Respondent's institu-tionof theprogram,industrially injured employeesstayed off the job until they were able to performthe work required of their positions,and they col-lected the full workmen'scompensation benefitpermitted during the period of their disability (i.e.,two-thirds of their weekly salary). Consequently,the program as ultimately implemented varied thepast practice.Nothing in the management-rights,sick leave,no-strike/no-lockout provisions or anyother section of the collective-bargaining agree-ment permitted the Respondent to alter the statusquo in the manner that it has in this case.Further,it is undisputed that the subject was not discussedduring negotiationsfor thecurrent contract. Be-causethismatter isnot covered by theagreement,and because the agreement expressly states thatbargaining regarding omitted matters is deferreduntil the agreement expires, we affirm the judge'sconclusion that the Respondent was not free toalter the status quo without the Union's consent. Inso doing,itviolated Section 8(a)(5) and(1) of theAct.ORDERThe National LaborRelations Board orders thatthe Respondent,Jones Dairy Farm,Ft.Atkinson,Wisconsin,itsofficers, agents, successors,and as-signs, shall1.Cease and desist from(a)Refusing to bargain in good faithwith LocalP-1236,United Food and Commercial WorkersUnion, AFL-CIO-CLC asthe exclusive collective-bargaining representative of its production andmaintenance employees employed at its Ft.Atkin-son,Wisconsin plant.(b)Unilaterally changing terms and conditions ofemployment of bargaining unit employees by im-plementing the work hardening/rehabilitation pro-gram withoutthe Union's consent.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.InRockford Manor Care Facility,279 NLRB 1170 (1986),the findingthat the contract privileged the employer's unilateral action with respectto health insurance rested on both a zipper clause and a broad manage-ment-rights clause that affirmatively gave the employer the right to alterunilaterally any aspects of working conditions not controlled by theagreement.No such broad grant of authority is conveyed by the agree-ment in the instant case.ComparePepsi-Cola Distributing Ca,241 NLRB869 (1979) (employer could not unilaterally eliminate bonuses simply onthe bases of management-rights clause and a no-bargaining-obligation-during-contract clause).2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole all the employees to whom thework hardening/rehabilitationprogram has beenapplied for any diminution in disability benefits thatthey have suffered by reason of their participation,or refusal to participate,in the program,with inter-est, as computed inNew Horizonsfor theRetarded,283 NLRB 1173 (1987).(b)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at the Respondent's Ft. Atkinson, Wis-consin plant copies of the attached notice marked"Appendix."14 Copies of the notice,on forms pro-vided by the Regional Director for Region 30,after being signed by the Respondent's authorizedrepresentative shall be postedby theRespondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingallplaces where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensurethatthe notices are not al-tered, defaced,or covered by any other material.(d)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.14 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the words in the noticereading"Posted By Order Of The Na-tional LaborRelations Board"shall read "Posted PursuantTo a Judge-ment Of TheUnited StatesCourt Of Appeals Enforcing An Order OfThe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILLNOT refuse to bargain in good faithwith Local No. P-1236, United Foodand Commer-cialWorkers Union,AFL-CIO-CLC asthe exclu-sive representativeof theproduction and mainte-nance employees employed at our Ft.Atkinson,Wisconsin plant.WE WILLNOT unilaterally change the terms andconditions of employment of bargaining unit em- JONES DAIRY FARM117ployees by implementing the work hardening/-rehabilitation program without the Union's consent.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole, with interest, all employ-ees to whom the work hardening/rehabilitationprogram has been applied for any diminution indisability benefits that they have suffered by reasonof their participation, or refusal to participate, inthe program.JONES DAIRY FARMPaul Bosanac, Esq.,for the General Counsel.Herbert P.Wiedemann, Esq.,of Milwaukee, Wisconsin,for the Respondent.Kenneth R. Loebel, Esq.,of Milwaukee, Wisconsin, forthe Charging Party.DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing beforeme atFt.Atkinson,Wisconsin,on anunfair labor practice complaint,'issuedby the Regional Director for Region 30, whichallegesthatRespondent Jones Dairy Farm2 violated Section8(a)(1) and(5) of the Act. More particularly, the com-plaint allegesthat, during the term of a collective-bar-gaining agreementbetween the Respondent and Local P-1236,United Food and Commercial Workers Union,AFL-CIO-CLC (the Union), the Respondent violatedthe terms of that contract and of its duty to bargainunder Section 8(d) of the Act by unilaterally instituting awork-hardening/rehabilitation program in which tempo-rarily injured employees were required to participate ifthey desired to receive the full amount of temporarytotal disability payments due them under the WisconsinWorkers Compensation Act. Respondent has several de-fenses.It argues that the question of workmen's compen-sation payments is not a mandatory subject of bargainingand is covered exclusively by state law, and that statelaw in Wisconsin permits the Respondent to require re-'The principaldocket entries in this case are as follows:Charge hereinfiled by theUnion against the Respondenton November 17, 1986; com-plaint issued against Respondentby the Director,Region 30,on January7, 1987;Respondent's answer filed on January14, 1987,hearing held inFt. Atkinson,Wisconsin,on April 9, 1986.2 TheRespondent admits,and I find,that it is a Wisconsin corporationwhich maintainsan officeand place of businessinFt. Atkinson, Wiscon-sin,where it is engaged in the processingof porksausage and other meatproducts.In the course and conduct of this business,the Respondent, in a12-month periodending October31, 1986,sold and shipped from its FtAtkinsonfacility directlyto points and places outside the State of Wis-consin goods and materials valued in excessof $50,000. Accordingly, it isan employer engaged in commerce within the meaning of Sec 2(2), (6),and (7) of the Act The Unionis a labor organization within the meaningof the Actcipients of temporary total disability payments to per-form light work either at its own plant or at a rehabilita-tion facility during periods of convalescence. Respondentfurther argues that it bargained with the Union to im-passe over this question so it was authorized by the Actto implement its work-hardening/rehabilitation programunilaterally.Respondent also argues in the alternativethat the Union impliedly consented to the implementa-tion of this program. Upon these contentions the issuesherein were framed.31.THE UNFAIR LABOR PRACTICES ALLEGEDNotwithstandingitsname,Respondent Jones DairyFarm is not engaged in dairying but operates a porkprocessing plant at Ft. Atkinson,Wisconsin,where itproduces sausage and bacon for nationwide sale and dis-tribution.At present it employs about 130-140 produc-tion and maintenance employees. It is a family-ownedoperation and, for a period of many years, has been aparty to a series of collective-bargaining agreements withthe Charging Union covering its production and mainte-nance employees. The most recent contract came intoeffect on November 9, 1985, and expires October 1, 1988.Many of the jobs covered by the contract are arduousand physically demanding. In the fall of 1985, the Re-spondent was told by its compensation carrier that theinsurance company no longer desired to continue to pro-vide workmen's compensation liability coverage becauseof the Respondent's poor experience and rating. Re-spondent then entered into a compensation insuranceagreement with its present carrier, EBI. This contractdoes not require the establishment of a limited-duty reha-bilitation program. However, to reduce its premiums, theRespondent, with the cooperation of its present carrier,searched about for ways and means to provide its em-ployees a limited-duty rehabilitation program. One of theproblems it faced was the fact that then, as now, Re-spondent has no limited-duty jobs within the bargainingunit or elsewhere at its plant to which injured employeescan be assigned during what Wisconsin law refers to asthe "healing period."Facedwith these circumstances, the Respondentbecame seriously interested in retaining the services ofOpportunities, Incorporated of Jefferson County (Wis-consin), a nonprofit organization which provides a rangeof therapeutic and rehabilitation programs for injuredand handicapped persons. Among the services providedby Opportunities, Inc., are two work related programscarried on in factory settings located on the Opportuni-ties, Inc. premises at Ft. Atkinson. One plant is devotedto providing work opportunities for seriously and perma-nently handicapped individuals. Plant Two is operatedfor the benefit of persons with reduced impairment,either because of industrial injuries or other reasons, andisdesigned to assist such persons in work rehabilitation.Opportunities, Inc. obtains orders from 30 or more com-panies (including the Respondent) for products whosemanufacture involves simple tasks which can be per-formed by persons having varying disabilities. Individ-a Errors in the transcript have been noted and corrected. 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuals referred to Opportunities,Inc. are assigned to jobsdepending on the nature and degree of their disability.While working they are subject to the supervision of re-habilitation specialists employed by Opportunities, Inc.,who providecounseling and assistance as needed.Oppor-tunities,Inc. is paid by the customers for whom produc-tion is completed.It is also paid a service fee, chargedon an hourly basis, by individuals or employers whohave employees working on its premises.Under arrange-ments which were concludedby theRespondent withOpportunities,Inc., the Respondent became obligated topay such a fee for any employees referred to this pro-gram.In addition,an employer assigning its employeesto work in this program will normally pay its employeesan hourly wage for their services based on time actuallyworked,which earnings supplement reduced temporarydisabilitypaymentsmade under the state workmen'scompensation statute which are then reduced in accord-ance with a formula provided by state law.4 As dis-cussed later,the Respondent determined to pay its em-ployees assigned to work under this program a wage of$4 per hour, a figure which is about one-third the normalearnings provided under its collective-bargaining agree-ment with the Union.Necessarily,the nature and extentof any employee's activity is controlled by the employ-ee's physician,who must determine the extent of tempo-rary disability,the number of hours a partially disabledemployee may work,and any limitations relating to thetype of work whichmay be assigned.At a regular third step grievance meeting betweencompany and union officials on June 23, 1986, the Re-spondent notified the Union that it was considering areturn to work program and several other programs inthe area of accident prevention and injury and healthcounseling.Respondent made available to the Union acompany policy statement,addressed to all employees,which briefly outlined the goals and objectives of thisprogram.The statement indicated that the contemplatedprograms would include accident prevention,health andsafety counseling,rehabilitationtherapy, workhardeningto help injured employees reestablish confidence andstrength prior to returning to their regular job, and"wellness" programs.On June 25,company and unionofficials, including a representativeof theRespondent'scompensation carrier, toured the premises of Opportuni-ties, Inc. to examine first hand the programs in place atthat institution relative to rehabilitation of employees suf-fering industrial injuries.On July 14,at another griev-ance meeting, the topic of work hardening and rehabili-* The reduction-in-compensation payments made by a carrier to an in-jured employee doing limited-duty work is not a dollar-for-dollar reduc-tion.The formula used may leave an employee who performs productivework under this arrangement in a slightly better financial position than hewould be if no such program had been put into effect, if the employee'searnings for doing limited-capacity work are added to the employee'stemporary disability payments.Necessarily the amount paid for supple-mental work will determine this result If, as here,an employee refuses toparticipate and his compensation payments are reduced without any sup-plementation by actual earnings,he is obviously worse off financiallythan he was before this program was put into effect when no obligationto work was imposed as a condition for receipt of any compensation ben-efits.tationwas againbrought up by theRespondent but noagreement was reachedwith the Union.On October 17, a specialmeeting of union and compa-ny representatives was calledat the Union's request. TheCompanywas about to institutea work-hardening pro-gram under the auspicesof Opportunities,Inc.However,at that time there was not in existenceany specific docu-ment settingforththe specific elements of the programbecause the plan had not yet been finalizedby the Re-spondent and Opportunities,Inc.Respondent's spokes-man told union representatives in general terms how itwould work.In particular, they told union representa-tives that an employee who was drawing temporary dis-abilitypayments arising out of on-the-job injuries wouldbe medically evaluated to determineif he or she couldperform lightwork.If such work was authorized by adoctor, theemployee would be assignedto work at Op-portunities,Inc., andwould be paidan hourly wage bythe Respondent.At this timethe amountof the hourlywage may not have been determined.5The Union wasinformed that any employee assigned to this programwould find his weekly compensation payment reduced,as discussed above,but he wouldreceive from the com-binationof the twosources more thanhe wouldreceivesolelyfromweeklytemporary partial disability pay-ments.UnionPresidentWilliam Roberts told the Re-spondentthat the Union wouldnot agreeto theproposaland added,"Do what you have to do." On October 24,theRespondent gavetheUnionformalwritten noticethat the program was being put into effecton November3 and would apply to injuriesdue both to workrelatedand nonwork related accidents.Amongother things theletter stated:Injured or ill employees,both work related andnon-work related,will be matched to "limited" dutyjobs either at Jones Dairy Farm or at Carriers, In-corporated,a division of Opportunities,Incorporat-ed.The plant nurse at Jones Dairy Farm will coordi-nate the program between the employee, the medi-cal community,the respective insurance company,and the job site.Under this program,the employee,whetherabsent due to work related or non-work relatedinjury or illness,will be compensated as we dis-cussed.In a letter dated October 31, 1986, the Respondentalso notified each of its employees of this program andhow it would operate.Early in November,the Respondent decided not to in-clude employees injured off the job in the new programbecause it felt that there might be a possible conflict be-tween a provision in the existing collective-bargainingagreement relating to sick pay and the operation of the6 The Respondent determined that $4 an hour would be an appropriatesum to pay participants in this program based on its own wage scale andits evaluation of employee compensation in the area Respondent admitsthat it did not consult with the Union before arriving at this figure orputting it into effect. JONES DAIRY FARM119program.The Unionwas so informed.On November 11,the Union fileda grievance protestingthe newprogramas it appliedto job-related injuries.After thegrievancewas rejected at thefirst twosteps of the grievance pro-cedure, the parties decided to hold arbitrationin abey-ance pending the outcome of this proceeding,which hadbeen initiated by a chargefiled by theUnion on Novem-ber 17.Between November 1986, and the date of thehearing, the Respondent assigned seven bargaining unitemployeesto workatOpportunities,Inc., aspart of thework-hardening/rehabilitation program.All of them hadbeen receiving temporary disability paymentsfor work-related injuries.Four employees agreed to participate.6Three refusedto participate and suffered a reduction intotal receiptsfor disability, having forfeited the $4 perhour paid by theRespondent as a supplementation forreduced temporary partial disability payments.7All whodid participateworkedat the Opportunities,Inc. prem-isesunder the supervision of rehabilitation counselorsemployed bythat organization.II.ANALYSIS AND CONCLUSIONSA. Federal Preemption and the Validity of WisconsinWorker's Compensation LawsIn resisting the complaint in this case, the Respondentmakes several alternative arguments relative to whetheritsproposal, implemented on November 3, 1986, toassign bargaining unit employees to nonbargaining unitjobs as part of a work hardening/rehabilitation programis or is not a mandatory subject of bargaining. Respond-ent takes the initial position that what it did is not a man-datory subject of collective bargaining under the Nation-alLabor Relations Act (NLRA) because its actions wereauthorized by provisions of theWisconsinWorkersCompensationAct, andstate law not only permits suchwork assignments but also permits the Respondent andits insurance carrier to dock the weekly temporary dis-abilitypayments of persons assigned to this program,even if this means that a nonparticipating employee endsup receiving less in compensationbenefits than he didbefore the program was implemented. To quote the Re-spondent's brief,The Company cannot be forced to forego itsright to adopt this rehabilitation work program incollective bargainingwith the Union unless theCompensation Act is pre-empted by the NLRA.There is no such pre-emption and consequently theprogram is not a mandatory subject of bargaining.... MetropolitanLife8makesit clear that a stateregulatory law such as the Compensation Act is notpre-empted by the NLRA. Consequently, the Unioncannot be required to bargain about employee rightsunder the CompensationAct, suchas the level andscope of benefits or the requirement that the em-0Those who participated in the program were Arthur Buchholtz,Lloyd Christianson, Tom Gjertson, and Donald Mathison7 Those who refused to participate were Dornan Pennell,LeslieSchlesner,and Roy Castanon.8Metropolitan Life InsuranceCo.v.Massachusetts,471 U S 724(1985).ployer pay the full cost. Likewise, the Companycannot be required to bargain about its rights underthe CompensationAct, suchas the right to pay atemporary partial disability indemnity,rather than atemporary total disability indemnity,when the em-ployee is able to perform limited duty work.Respondent also argues that, if compensation benefitsor its proposal are found to be mandatory subjects ofbargaining,itdid bargain with the Union in good faith toimpasse and was entitled,underBenne Katz,9to imple-ment these new proposals even during a contract termbecause the Union herein had waived any right to bar-gain about these mattersby virtue ofprovisions found inthe applicable collective-bargaining agreement.With reference to the major premise of this argument,both the Respondent and the Charging Party(and to acertain extent the General Counsel)have offered detailedpositions based on Wisconsin law and the administrativeprocedures followed by the Worker's Compensation Di-vision of the Department of Industry,Labor, and HumanRelations,which administers theWisconsinWorker'sCompensationAct, 1985-86Wis.Stat.sec.102.01-102.75.Far from merely contending that Federal pre-emption does not exist,which was the issue inMetropoli-tan Lifeand otherrelated cases, the Respondent's initialargument runs perilously close to being a claim of statepreemption by occupation of the field, a result whichwould set the Supremacy Clause of the Constitution onitsear.Both the Respondent and the Charging Partywish to avoid any preemption of the Wisconsin Worker'sCompensationAct by the NLRA.However, this issuemust be addressed by focusing on theNLRAitself,noton Wisconsin law, because, to the extent Congress mayhave included compensation for industrial injuries withthe ambit of theNLRA's definition of bargainable topics,nothing that Wisconsin may do, either by statute, admin-istrative regulation,or judicial decision, can overturnthat definition.Garner v. Teamsters Local 776,346 U.S.485, 488(1953).10In 1935, Congress defined the duty to bargain collec-tively in good faith in theNLRAto include"wages,hours, and other terms and conditions of employment."That aspect of the definition,found in Section 8(d) of theNLRA,has not been revised to this day. In imposing thisobligation on employers engaged in interstate commerce(and later on labor organizations),Congress did not item-ize each and every element to be embraced in its defini-tion of the duty to bargain.1I When the NLRA was en-acted, most but not all States had provided,within theirrespective boundaries,comprehensive schemes for com-pensating employees who had suffered industrial inju-9NLRB v. Katz,369 U S 736 (1962).10 "It is elementary that what Congress has constitutionally given, thestate may not constitutionally take away."AutoWorkers Local 232 vWis-consin StateEmployment Board,336 U.S. 245,254 (1949).11 "TheNational Labor-Management Act, as we have pointed out,leaves much to the states,though Congress has refrained from telling ushow much.We must spell out from conflicting indications of Congres-sionalwill the area in which state action is still permissible."Garner eTeamstersLocal 776,supra at 488 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDries. 12The protection afforded to employeesunder thesestatutoryschemes was premised upon anew theory ofpaymentwhollydistinctfrom the previouscommon lawtheory ofdamages.Workmen's compensation paymentsweredeemed tobe a formof compensationfor servicesrendered by an employee to his employerand, becauseof thisfact, common law defenses to actionsfor civildamages-defensessuchas thefellowservant rule andassumptionof the risk-could nolongerbe asserted todefeatemployee claimsfor hospitaland medicalbenefits,aswell asfor temporaryor permanent impairment ofearningcapacity. The principal focus of inquiry was notwho was negligent,but whether the injuryin questionarose outof or inthe courseof employment, althoughthe definition of coverage might varyinminor detailfrom State to State. C.J.S.Workmen'sCompensation,sec.7, p. 55.No partyhas pointedout tome, and I have beenunable todiscover, anythingin the legislativehistory ofthe NLRA which specificallyaddressesthe question ofstateworkmen'scompensation laws. Hence one mustlook to other "conflicting indicationsof Congressionalwill" todeterminewhether Congressintendedto coverthe subjectin itsdefinition of collectivebargaining and,if itdid,whetherit intendedto preclude the States fromany powerto legislate in that areaby virtue of congres-sional power stemmingfrom the Supremacy Clause. It iscongressional intention,not a Federal constitutional pro-visionor thelanguage of state laws and administrativeregulations,which is thedeterminativefactor.The definition of the duty tobargain was formulatedby Congressat a timewhenat least some states had notyet acted to provideemployeeswith workmen's compen-sation benefits.Moreover,the scopeof coverage provid-ed byStateswhich hadenacted such laws was necessari-ly subjecttowide variation.Some typesof industriesmightbe excluded by some statestatutes,and other statelawsmight exemptfromcoverage other businessessimply on account of their size, thusleaving many class-es or categories of employees still subjectto the vicissi-tudes ofthe commonlaw when they soughtredress forinjuries sustainedwhileperforming bargainingunit work.These myriad differencesin coverage almostdefy sys-tematic analysis, and it was this situationwhich confront-ed Congressin 1935 whenit imposedupon employersengaged in commercea dutyto bargaincollectively.Asdiscussedbefore,the prevailing,though notuniversal,perception of redressfor industrialinjurieshad by thencome to regard such payments as a form of compensa-tion forservicesperformed,not as civil damages whichiE By 1935,all States but Arkansas and Mississippi had enacted work-men's compensation laws. These two states passed workmen's compensa-tion laws in 1939 and 1949,respectively.Florida and South Carolinawere engaged in enacting workmen's compensation statutes in 1935 justas theNLRAwas in its final stages of development. Wisconsin, whoselaws are being litigated here by the Charging Party and the Respondent,was the first to enact a workmen's compensation statute.Ch. 50,Laws of1911, effective May 3, 1911. SeeDigest of Workmen's Compensation Lawsin the UnitedStatesand Territories,with Annotations, 11th Edition, Re-vised to Dec. 1, 1929,Compiled by F. Robertson Jones for Associationof Casualty and Surety Executives,page xii;see also Schneider'sWork-men'sCompensationStatutes,3d ed. (1941), and supplement to Third Edi-tion (1948).an employee might receive on the same legal footing (orperhaps on a less advantageous footing)as any strangerto the bargaining unit.Moreover,the language of Sec-tion 8(d) of theNLRAisbroad and general.It encom-passes a whole host of items,most of which were chal-lenged at the outset as not being bargainable matters andwhich didnot attain general acceptance in the catalogueof "wages, hours, and other terms and conditions of em-ployment" until each item had been litigated and de-clared to be such,either by the Board or a court.13 If anemployer contends that disability payments and healthand hospitalization coverage for bargaining unit employ-ees for injuries sustained while doing bargaining unitwork are outside the definition of Section 8(d) of theNLRA,itmust necessarily argue that these subjectswere of merely a "peripheral"concern to Congresswhen it enacted the NLRA,to use aphrase employed bythe Supreme Court in discussing the preemptive powerof theAct. ta In light of the many intimately related sub-jects which have been found to be well within the statu-torydefinition of "wages, hours, and other terms andconditions of employment,"itis idle to contend thatcompensation for injuries to bargaining unit employeessustainedwhile doing bargaining unit work was some-how overlooked or excluded. Accordingly, I concludethat these matters are mandatory subjects of bargainingand that, in certain contexts,the Respondent was under ageneral obligation stemming from Federal law to negoti-ate concerning them with the exclusive bargaining repre-sentative of its employees.Having come to this conclusion,does it follow that theWisconsinWorker's Compensation Act is wholly pre-empted by the National Labor Relations Act? Early on,the SupremeCourt held that "by the Taft-Hartley Act,Congress did not exhaustthe fullsweep of legislativepower over industrial relations givenby theCommerceClause."Weber v. Anheuser-Busch,Inc.,348U.S. 468,(1955). This same premise was recently reaffirmed in theSupreme Court's latest decision in the area of Federalra See,for example.Christmas bonuses-NLRB Y.Citizens HotelCa, 326 F.2d 501(5th Cir.1964).Pensions-InlandSteelCa,77 NLRB 1 (1948)Retirement benefits-AlliedChemicalWorkers Local I v. PittsburghPlate GlassCa, 404 U S. 157(1971).Group health insurance- W.W. Cross&Co. Y.NLRB,174 F.2d 875(1st Cir.1949).Changes in health insurance coverage and premiums-OilWorkers V.NLRB (Kansas Refined HeliumCo.), 547 F.2d 575(D.C. Cir.1976).Disability insurance-Borden,Inc., 196 NLRB 1170 (1972)Employer provided living accommodations-ElginStandardBrick Mfg.Co, 90 NLRB 1467 (1950).Coffee at coffee breaks-Chemtronics Inc., 236 NLRB 178 (1978).Industrial safety-BolandMarine& Mfg.Co.,225 NLRB 824 (1976)Workloads-BeaconPieceDyeing&FinishingCo., 121NLRB 953(1958).Sick leave-NLRBv.Katz,supra;QualityEngineered Products,267NLRB 593 (1983).Wages subject to Federal wage and price controls-SeryisEquipmentCa, 198 NLRB 266 (1972).Employee physical examinations-LeroyMachine Co.,147 NLRB 1431(1964).i4 SanDiego Building TradesCouncil v.Garman,359 U.S. 236 (1959),quoted with approval inMachinists Lodge 76 Y.Wisconsin EmploymentRelations Commission,427 U.S. 132, 137(1976). JONES DAIRY FARM121preemption under theNLRA. ("The National Labor Re-lationsAct contains no express pre-emption provision."Fort Halifax Packing Co. v. Coyne,482 U.S. 1, 19 fn. 14(1987). In carrying out this general principle,the Su-preme Court, inGarmon,announced a functional testwhich is of considerable importance in this case:When it is clear or may fairly be assumed thatthe activities which a State purports to regulate areprotected by Section 7 of the National Labor Rela-tionsAct, or constitute an unfair labor practiceunder Section 8, due regard for the federal enact-ment requires that state jurisdiction must yield. Toleave the States free to regulate conduct so plainlywithin the central aim of federal regulation involvestoo great a danger of conflict between power assert-ed by Congress and requirements imposed by statelaw.[Garmon,supra at 244.]The practical applications of this functional test have in-volved asserted conflicts both between the NLRA andstate law and also between the general Federal commonlaw of arbitration developed under Section 301 of theNLRA and variousstate enactments,particularly statetort laws.15 In both lines of cases, rather than resortingto sweeping pronouncements making grand assertions ofFederal preemptive power, the Supreme Court haswalked a varitable tight rope between state and Federallaws, and has sought,wherever possible, to permit afunctional interplay which gives maximum scope to bothenactments.t 5This is particularly true when the statelaw under scrutiny is one which confers a benefit to em-ployees in an area in which the NLRA also requires bar-gaining.''Hence, inMalone v.WhiteMotor Corp., 435U.S. 497 (1978), theSupremeCourt upheld the validityof a Minnesota statute imposing a pension fund chargeon all employers in that state who cease to operate ais SeeAllis-Chalmers v. Lueck,471U S. 202 (1985),andElectricalWorkers IBEW v. Hechler,481 U.S.851 (1987).16 See,for instance,Farmer Y.CarpentersLocal 25,430 US 290 at305-306 (1977), upholding the validity of a cause of action against aunion provided by California tort law for willful infliction of emotionalstress allegedly inflicted upon a member who had been denied the serv-ices of its hiring hall. The union claimed that the regulation provided bythe NLRA over hiring halls preempted the state civil suit.In comment-ing on these contentions,Justice Powell observed-On balance,we cannot conclude that Congress intended to ouststate court jurisdiction over actions for tortious activity such as thatalleged in this case.At the same time,we reiterate that concurrentstate court jurisdiction cannot be permitted where there is a realisticthreat of interference with the Federal regulatory scheme.Union dis-crimination in employment opportunities cannot itself form the un-derlying "outrageous"conduct on which the state court tort actionisbased,to hold otherwise would undermine the preemption princi-ple.Nor can threats of such discrimination suffice to sustain statecourt jurisdiction.Itmay well be that the threat,or actuality, of em-ployment discrimination will cause a union member considerableemotional distress and anxiety.But something more is requiredbefore concurrent state court jurisdiction is permitted.Simply stated,it is essential that the state tort be either unrelated to employmentdiscrimination or a function of the particularly abusive manner inwhich the discrimination is accomplished or threatened rather than afunction of the actual or threatened discrimination.1 ° Federal labor law in this sense is interstitial,supplementing state lawwhere compatible,and supplanting it only when it prevents the accom-plishment of the purposes of the Federal act.Metropolitan Life InsuranceCa v Massachusetts,471 U.S 724 (1985)business or who terminate a pension plan, despite theclaim that theNLRA madethismatter a mandatory sub-ject for collectivebargaining.InMetropolitanLife Insur-ance Co.,supra, the SupremeCourt held thatMassachu-settsmight lawfully require employers in that State to in-clude incompany healthinsurance plans provisions formental health coverage, in face of claims that this was amatter reservedfor collectivebargainingand that thestate law accorded to unionized employees a benefitwhich theynormally would not be entitled to except 'inthe give-and-take of collective bargaining.Very recentlythe SupremeCourt upheldaMaine statutewhich re-quired that all employers grant severance pay to employ-ees upon closinga factory.FortHalifax Packing Co.,supra.The Court found that thiswas a "valid and unex-ceptional exerciseof the . . .policepower" (at 20) in theface of a claim of preemption based on the assertion thatthe state statute would undercut an employer's ability towithstand a union's demand for severance pay during thecourse ofnegotiations. It is quite clear from these prece-dents that state-mandated benefitswhichare regularlyaccorded to union and nonunion employees alike as partof the exercise by a state of its police power are not pre-empted bythe NLRA. This rule would applyto mandat-ed chargespayable toa fund in order to safeguard bene-fitsaswell as to compensationpayable directly, orthroughinsurance carriers, to an employee beneficiary.These aresimply minimum labor standards and serve asa floor on which negotiated wages and benefitsrest.Asto optional or discretionary benefits and requirements-matterswhichan employer may or may not accord to itsemployees or impose upon its employees-these are bar-gainable matters under theNLRA. There isno state pre-emptive powerwhichcan remove them from the area ofnegotiations establishedby the NLRA.' Thus,mandatedpayments under the WisconsinWorker'sCompensationAct arenot preemptedby Section 8(d) of the NLRA.However, a proposal to require employees to performlight duty in lieuof, or inaddition to, receivingworkers'compensationbenefitsis a negotiable matter because it isoptionalon the partof an employer to requirethis effortfromits employees,and the proposal should be examinedin the same light as anyothermandatory subject of bar-gaining requiredby Section 8(d) of the NLRA.B. Respondent'sProposalto RequireEmployees toPerformWorkOutside the BargainingUnit in Orderto ReceiveFullWorkers' CompensationBenefitsIt is one thingto holdthat the generalsubject of op-tionalworkers'compensation benefits and requirementsaremandatory subjects of collective bargaining. It isquite another thing to say that the termsof theRespond-ent'sproposalwhich addressed this subject in thesummer and fall of 1986 were mandatory subjects of col-lective bargaining.At issue here is the Respondent's re-quirement,ultimately imposed on a unilateral basis on oraboutNovember3, that, in order to receive full workers'compensationbenefits(or,more precisely,benefits com-parable to paymentscurrentlymade under the companypractice extant at that time), an employee would have totake lightduty workatOpportunities,Inc., and receive 122DECISIONSOF THE NATIONALLABOR RELATIONS BOARDreduced workers'compensation benefits which would besupplementedby a $4-an-hour wage established by theRespondent.There is no factual question that, before thistime, any employee of the Respondent receiving tempo-rary partial disability compensation simply stayed offwork throughout the healing period until he was able toresume his old job and received the portion of full com-pensation coverage to which the percentage of his losswould entitle him. If he were 50 percent disabled, solong as that disability remained,he would receive 50 per-cent of the maximum weekly payment established byWisconsin law and computed under a formula set out inthe statute.He was not required to perform any services,in or out of the bargaining unit, in order to collect. Thecontract between the parties to this case made provisionfor performance of light duty work by injured employeeswithin the bargaining unit, but since there was never anylight duty work available, no employee was ever re-quired to perform such work in accordance with thisprovision.Secondly, there is no dispute that the workperformed by temporarily disabled employees assigned towork for Opportunities,Inc.was not bargaining unitwork.Indeed,itwas nothing like bargaining unit work.Fundamental to collective bargaining under theNLRAis the concept of the bargaining unit.It is a de-scription of the kinds, classes,and locations of employeesfor whom bargaining must take place and to whom theensuing contract will apply.The bargaining unit defini-tion establishes the parametersof thediscussion duringnegotiations,the employees who are affected, and the au-thority of the union to speak.Itmay be established byagreement;it often is mandatedby the NLRA,as admin-istered by the Board,and it will be imposed upon bothparties to negotiations by public authority when theycannot agree on the question.Wages, hours, and termsand conditions of employment covering the unit aremandatory subjects for bargaining;items which are ex-traneous to the unit or which affect others outside theunit arenot. TheRespondent classifies these subjects intwo parts,mandatory and nonmandatory. A more accu-rate classificationwould be tripartite-mandatory, per-missible, and prohibited.A wide range of subjects can beincluded voluntarily in a contract which are permissiblein character.Essential to the notion of a permissible sub-ject of bargaining is that the parties may talk about it butneither can insist to impasse that it be included in a con-tract.To do so is,in and of itself, an unfair labor prac-tice.NLRB v. Borg-Warner Corp.,356 U.S. 342 (1958).Matters relatingto the scope of thebargaining unit arepermissible subjects of bargaining.Canterbury Gardens,238 NLRB 864 (1978);General Motors Corp.,120 NLRB1215 (1957).At least one court has held that the termsand conditions of employment of individuals employedoutside the bargaining unit are prohibited, not merelypermissible,subjectsof bargaining.Sperry Rand Corp. v.NLRB,492 F.2d 63 (2d Cir. 1974). Consolidatingseveralbargaining units of the same employer for the purpose ofjoint bargaining over issues common to all units is a per-missible but not a mandatory subject of bargaining.ShellOil Co.,194 NLRB 988 (1972). This case presents thequestion of whether it is a permissible or a mandatorysubject of bargaining to require unit employees to dononunit work in order to collect fullworkers'compensa-tion benefits,a benefitconferred by state law upon themas bargaining unit employees.I conclude that it is a per-missible, not a mandatory subject.While thereare numerous Board and court cases deal-ing withthe rightof an employer to farm out bargainingunitwork, I know of nocase which confers upon an em-ployer theright to farm out bargaining unit employees.Thisispreciselywhat the Respondent proposed to doand in fact did in this case.There is nobasis for the Re-spondent's contention that its bargaining unit employeesremain unit employees while working forOpportunities,Inc., at the latter's premises.Opportunities,Inc. is not apartyto the contract between the Respondent and theUnion.No employee working on the Opportunities, Inc.premises can invoke the provisions of that contract toprotect himselfwhiledoing nonunit work.Neither thatcontract nor the bargainingwhichled up to it can estab-lishwages,hours, and terms and conditionsof employ-ment in the Opportunities,Inc. shop.Any attempt byeither party to insist to impasse on doing so would runafoul of the considerations discussedinSperryRandandShell Oil Co.What the Employerherein said to its employees andtheir union is that,to enjoy in full measure a benefit paidfor doing bargaining unit work, you must do nonunitwork for anotheremployer.The "wages,hours, andotherterms and conditions of employment"establishedby the NLRAasmandatory subjectsof collective bar-gaining are compensation to be givenby anemployer toits employeesfor workperformedwithin theunit appro-priate for such bargaining,not for work performed inwholeor in part in some other unit.Conditioning suchcompensation upon the performanceofwork else-where-a conditionwhich wouldnecessarily involve ne-gotiations concerningthe kind,amount, and value ofnonunitworkand the compensationtherefor-is"a uni-lateral attack on the integrity of the established bargain-ing unit."Shell Oil Co.,supra at 995.Accordingly, underShell Oil,Iregard such a proposalto be, atbest, a per-missible subject of bargaining and thus onewhich cannotbe implemented without the affirmative assent of theunion.t 8 It is abundantly clear that it obtained no suchassent herein.19C.WaiverThe Respondent justifies its action in taking unilateralactionrespecting thework hardening/rehabilitationduring the contract term by contending that the Union18 The rule on implementation after bargaining to impasse in goodfaith,laid down in theKatzcase and relied on by the Respondent, canhave no applicability to permissible subjects of bargaining since bargain-ing to impasse over a permissible subject is an unfair labor practice.Borg-Warner,supra.19 There is absolutely no basis for the Respondent's argument that theUnion agreed to its work-hardening/rehabilitationproposal.Roberts'statement at the October 17 meeting"Do what you have to do. We willtake appropriate actions," expresses the opposite of agreement. TheUnion's prompt filing of a grievance followed by an unfair labor practicecharge surely must have resolved any lingering doubt in the Respond-ent'smind that it had not convinced the Union of the propriety of itsproposal. JONES DAIRY FARM123had waived its right to bargain over this subject byvirtue of a "zipper" clause in the contract.While notcontaining usual language found in "zipper"clauses, thecontract between the parties in this case does contain aprovision which states:Since arbitration is provided for grievances, sincethe procedures of the National Labor RelationsBoard are available for claims of unfair labor prac-tices, and since negotiation on matters not coveredby this Agreement is to be deferred until the expira-tion of this Agreement,the Union will not call orsanction any strike,stoppage,slowdown or other in-terferencewithwork during the terms of thisAgreement and the Company will not lock out anyor all of its employees.The language quoted above is at least ambiguous con-cerning whether the Union agreed to waive any right toengage in additional collective bargaining during thecontract term.However, assuming that the clause inquestion is construed to be a conventional"zipper"clause, it should be remembered that the waiver functionaccorded to such clauses has never been applied toexcuse bargaining over unilateral changes in the statusquo which are made by an employer during the contractterm.Pepsi-Cola DistributingCo. ofKnoxville,241 NLRB869 (1979),cited with approval inGTE Automatic Elec-tric,261 NLRB 1491 at 1492 fn.3 (1982).Moreover, it isdifficult to see how a "zipper"clause can be applied to apermissible subject of bargaining since, in order to imple-ment such an item,an employer must do more than offerthe union an opportunity to bargain.Itmust obtain itsactual consent before proceeding.Accordingly, I con-clude that the Union herein did not waive its right tobargain.To summarize the findings and conclusions in thiscase, the subject of disability,health,and medical bene-fits to be paid to employees for injuries sustained whileperforming bargaining unit work is a mandatory subjectof collective bargaining within the meaning of Section8(d) of theNLRA.However, the Act does not preemptstate laws imposing mandated benefits and charges withrespect to these matters and requires bargaining on thosebenefits and charges which are optional under state law.The work hardening/rehabilitation proposal advanced bythe Respondent in this case in the summer and fall of1986 was a permissible but not a mandatory subject ofcollective bargaining because it conditioned the continu-ation of full benefits paid to bargaining unit employeesfor injuries sustained while doing bargaining unit workupon the performance of nonunit work.The Union couldnot be deemed to have waived its right to bargain overthis proposal because it was only a permissible subject ofcollective bargaining which could not be implementedwithout the Union's consent.In light of these consider-ations, I conclude that, by unilaterally implementing itswork hardening/rehabilitation program and by failing,through its insurance carrier, to pay to injured employ-ees the full amount of temporary disability payments towhich they would be entitled in the absence of such aprogram, the Respondent herein violated Section8(a)(1)and (5) of the Act.On the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Jones Dairy Farm is now and at all times materialherein has been an employer engaged in commercewithin the meaning of Section2(2) of the Act.2.Local P-1236, UnitedFoodand Commercial Work-ersUnion,AFL-CIO-CLC is alabororganizationwithin the meaning of Section2(5) of the Act.3.All production and maintenance employees em-ployed by theRespondent at its Ft.Atkinson,Wisconsinplant,exclusiveof officeclerical employees,groundskeepers, livestock buyers, agricultural employees, re-search and development employees,professional employ-ees,guards,watchmen,and supervisors defined in theAct constitute a unit appropriate for collective bargain-ing within the meaning of Section9(b) of the Act.4.At all times material herein the Union has been theexclusive bargaining representative of all of the employ-ees in the unit found appropriate in Conclusions of Law3 forthe purpose of collective bargaining within themeaning of Section9(a) of the Act.5.TheRespondent unilaterally changed the terms andconditions of employment of bargaining unit employeesby requiring that unit employees perform nonunit workas a condition for receiving the full amount of workers'compensation disability payments to which they wouldbe entitled in the absence of such a program.Such a pro-posal is a permissible subject of bargaining and may beimplemented only with the consent of the exclusive bar-gaining agent of unit employees.6.By the acts and conduct set forth in Conclusion ofLaw 5, the Respondent herein violated Section 8(a)(1)and (5)of theAct. Thoseacts and conduct constitute anunfair labor practice which has a close, intimate, andsubstantial effect on the free flow of commerce withinthe meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has committed vari-ous unfair labor practices,Iwill recommend that it berequired to cease and desist therefrom and to take otheraffirmative action designed to effectuate the purposesand policies of the Act. I will recommend that the Re-spondent be required to make whole any employees whohavebeenassignedtoparticipateinitswork-hardening/rehabilitation program outside the bargainingunit, regardless of whether they have or have not agreedto participate,for the difference between the temporarypartial disability payments they have received since theinstitution of this program and what they would have re-ceived in temporary partial disability payments had theprogram not been instituted, in accordance with the for-mula established in theWoolworthcase,20with interest20 F.W.WoolworthCa, 90 NLRB289 (1950) 124DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthereon computed at the short-term Federal rate used toalso recommend that the Respondent be required to postcompute underpayments and overpayments of Federalthe usual notice advising its employees of their rights andincome taxes under the Tax ReformAct of1986.Newof the results in this case.Horizonsfor theRetarded,283 NLRB 1173 (1987). 1 will[Recommended Order omitted from publication.]